Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [8/4/20, 9/5/19, 8/28/18] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 50-69 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by INGALE; Mangesh Abhimanyu et al. [US 20180359790 A1]. 

As per claim 50, INGALE teaches:
An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and computer program code are configured, with the at least one processor, (Abstract, e.g. processor; ¶ 105)
to cause the apparatus at least to receive configuration of opportunities for periodic signal transmission based on sweeping uplink resources; (e.g. periodic signal transmission based on sweeping uplink resources; ¶ 59) and 
determine, based on the received configuration, at least one sweeping resource to be used for uplink transmission.  (e.g. sweeping resource to be used for uplink transmission; ¶ 60)

As per claim 51, INGALE teaches:
The apparatus according to claim 50, wherein the sweeping uplink resources are arranged in the form of consecutive uplink sweeps with predefined periodicity and subframe offset.  (e.g. subframe; ¶ 51, 60)

As per claim 52, INGALE teaches:
The apparatus according to claim 51, wherein each of the sweeping uplink resources comprise multiple sweeping resources corresponding to different set of downlink and/or uplink beams.  (e.g. downlink and/or uplink; ¶ 51, 60)

INGALE teaches:
The apparatus according to claim 50, wherein the periodic signal transmission comprises at least one of a predetermined resource index, periodicity, and subframe offset.  (e.g. subframe; ¶ 51, 60)

As per claim 54, INGALE teaches:
The apparatus according to claim 50, wherein the apparatus is configured a periodic uplink signaling resource from the uplink sweeping resources associated with multiple beams.  (e.g. uplink sweeping; ¶ 51, 60)

As per claim 55, INGALE teaches:
The apparatus according to claim 54, wherein, when the apparatus determines that a current serving beam is no longer preferred or has quality that is lower than a predetermined quality threshold, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to: transmit uplink signal on sweeping uplink resources associated with one or more preferred beams; and 3Docket No. NC100366-US-PCT Customer No. 73658 receive a control message, from a network node, confirming a serving beam change.  (e.g. uplink resources; ¶ 51, 60)

As per claim 56, INGALE teaches:
The apparatus according to claim 50, wherein the sweeping uplink resources comprise at least one subset of predetermined sweeping uplink resources.  (e.g. uplink resources; ¶ 51, 60)

As per claim 57, INGALE teaches:


As per claim 58, INGALE teaches:
The apparatus according to claim 56, wherein a periodicity of signal transmission in the at least one subset of predetermined sweeping uplink resources is same as periodicity of signal transmission in at least another subset of predetermined sweeping uplink resources, when the at least another subset of predetermined sweeping uplink resources is different from the at least one subset of predetermined sweeping uplink resources.  (e.g. uplink resources; ¶ 51, 60)

As per claim 59, INGALE teaches:
The apparatus according to claim 50, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to: transmit on at least one of the sweeping uplink resources; listen to downlink control channel for a potential beam switch command from a network node; determine from downlink sweep that a current beam does not have high enough quality, when a beam switch command is not detected on a downlink control channel; and declare a radio link failure.  (e.g. radio link failure; ¶ 51, 60)

Claims 60, 63-68 are the apparatus claims corresponding to apparatus claims 50-59 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

As per claim 61, INGALE teaches:
The apparatus according to claim 60, wherein the sweeping comprises a process for 4Docket No. NC100366-US-PCT Customer No. 73658 providing more than one opportunity for the user equipment to transmit a periodic signal based on the user equipment's location in a cell.  (e.g. location; ¶ 45)

As per claim 62, INGALE teaches:
The apparatus according to claim 60, wherein the periodic signal comprises at least one of a scheduling request (SR), sounding reference signal (SRS), and periodic channel state information (CSI).  (e.g. SRS; ¶ 42)

Claim 69 is the method claim corresponding to apparatus claim 50 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Guo, Roger, et al. "On beam-based access technology for 5G." IEEE Wireless Communications 23.5 (2016): 2-3: Since the first study item on New Services and Markets Technology Enablers (FS_SMARTER) was approved in March 2015 [1], Third Generation Partnership Project (3GPP) standardization activities (e.g., Study Items and Work Items) on fifth 
• Enhanced mobile broadband (eMBB)
• Massive machine type communications (mMTC)
• Ultra-reliable and low latency communications (URLLC)
An objective of the 5G study item on new radio access technology [3] in RAN is to identify and develop technology components needed for new radio systems which should be able to use any spectrum band ranging at least up to 100 GHz. Supporting carrier frequencies up to 100 GHz brings a number of challenges in the area of radio propagation. As the carrier frequency increases, the path loss also increases.
This increase in path loss with the carrier frequency can be overcome through the use of more antennas without necessarily requiring an increase in the overall physical size of the antenna array thanks to higher carrier frequencies. Therefore, use of large-scale antenna arrays with multiple-input multiple-output (MIMO) and beamforming (commonly called massive MIMO) is one of the key technology components for satisfying the coverage and capacity requirements of the new radio systems (especially the usage scenarios of eMBB). The concept of beam-division multiple access (BDMA) based on beamforming technique was introduced in [4]. Using BDMA, a base station can communicate with a mobile device via a narrow beam. In the meanwhile, two mobile devices in different beams can share the same radio resources at the same time, and thus the capacity of a mobile communication system can increase greatly. Thus, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413